Citation Nr: 1124405	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-42 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of a perforated eardrum with a hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disorder manifested by recurrent nosebleeds.

3.  Entitlement to service connection for epistaxis, claimed as a disorder manifested by recurrent nosebleeds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the RO.  

In April 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  During that hearing, the Veteran raised contentions to the effect that service connection was warranted for tinnitus.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim, and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002) 38 C.F.R. § 20.101 (2010).  However, is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in May 1996, the RO denied the Veteran's claims of entitlement to service connection for a hearing loss disability and for a disorder manifested by recurrent nosebleeds.

2.  Evidence associated with the record since the May 1996 RO decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a hearing loss disability. 

3.  Evidence associated with the record since the May 1996 RO decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a disorder manifested by recurrent nosebleeds.  

4.  The Veteran has chronic epistaxis, which was first manifested in service in January 1968.  


CONCLUSIONS OF LAW

1.  The RO's May 1996 rating decision, which denied the Veteran's claim of entitlement to service connection for a hearing loss disability, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1995).

2.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The RO's May 1996 rating decision, which denied the Veteran's claim of entitlement to service connection for a disorder manifested by nosebleeds, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1995).

4.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for epistaxis, claimed as a disorder manifested by recurrent nosebleeds.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  Epistaxis was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a hearing loss disability and for epistaxis, claimed as a disorder manifested by recurrent nosebleeds.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for a hearing loss disability or a disorder manifested by nosebleeds.  Those claims were initially denied by the RO in May 1996.  The Veteran was notified of those decisions, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C. § 7104 (West 1991); 38 C.F.R. § 20.1103 (1995).  

In October 2007, the Veteran filed an application to reopen his claims of entitlement to service connection for a hearing loss disability and for epistaxis, claimed as a disorder manifested by recurrent nosebleeds.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as the general criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the Veteran's service treatment records; records reflecting his treatment by Dr. G. A. from March to October 1994; records and reports reflecting his treatment at the Elmhurst Clinic in September 2007; records reflecting audiometric testing at the West Suburban Medical Center in September 2007; and the transcript of his April 2011 hearing before the undersigned Veterans Law Judge.  

In September 1995 and August 2009, VA also examined the Veteran to determine the nature and etiology of any hearing loss disability and/or any disorder manifested by nosebleeds found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


Analysis

The Hearing Loss Disability

During his April 2011 hearing, the Veteran testified that he had a bilateral hearing loss disability, as a result of noise exposure from the sound of weapons fire and heavy equipment.  Therefore, he maintained that service connection for a bilateral hearing loss disability was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain organic disease of the nervous system, such as a sensorineural hearing loss, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Nevertheless, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report he experienced noise exposure in service and that he has experience diminished hearing acuity since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In May 1996, when the RO denied the Veteran's claim of entitlement to service connection for a hearing loss disability, the relevant evidence on file consisted of the Veteran's service treatment records; the reports of his 1994 treatment by Dr. G. A.; and the report of a September 1995 VA audiologic examination.  During the VA examination, he reported noise exposure in service associated with the sound of weapons fire and diesel engine repair.  Although he stated that he had experienced difficulty understanding conversational speech since that time, his service treatment records and the reports of his service entrance and separation examinations were negative for any complaints or clinical findings of a perforated eardrum or hearing loss disability under VA criteria.  The records from Dr. A. showed that the Veteran first experienced a hearing loss disability under VA criteria in March 1994.  Not only was that 24 years after the Veteran's separation from service, there was no objective evidence of any continuing hearing loss symptomatology during the interim.  Moreover, there were no objective findings of a nexus to service.  Absent evidence of a chronic hearing loss disability in service or of a nexus to service, the Veteran did not meet the criteria for service connection.  Accordingly, the RO denied the Veteran's claim of service connection and, as noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the Veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's May 1996 decision consists of records and reports reflecting the Veteran's treatment at the Elmhurst Clinic in September 2007; records reflecting his audiometric testing at the West Suburban Medical Center in September 2007; the report of his August 2009 VA audiologic examination; and the transcript of his April 2011 hearing before the undersigned Veterans Law Judge.  Such evidence is new in the sense that it has not previously been before the VA.  However, it is not material as does not fill the deficits in the evidence which existed at the time of the May 1996.  It remains negative for any objective evidence of a perforated eardrum or of a hearing loss disability under VA criteria prior to 1994.  As such, it is cumulative or redundant in nature.  Even when considered with the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a hearing loss disability for VA purposes.  Therefore, it is not sufficient to reopen the claim; and to that extent, the appeal is denied.

The Disorder Manifested by Recurrent Nosebleeds

During his April 2011 hearing, the Veteran testified that he has a disorder manifested by nosebleeds which was first noted in service.  Therefore, he maintained that service connection was warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, that claim will be granted.  

In May 1996, when the RO denied the Veteran's claim of entitlement to service connection for a disorder manifested by nosebleeds, the relevant evidence on file consisted of the Veteran's service treatment records.  They showed that the Veteran had nosebleeds (epistaxis) in January and February 1968 for which he underwent cauterization of the nasal septum.  However, there were no further complaints or clinical findings of nosebleeds during the remaining year and 8 months of service.  Indeed, at the time of the Veteran's separation from service, his nose was found to be normal.  Moreover, there was no objective evidence of epistaxis, after the Veteran's separation from service.  Absent evidence of a chronic disorder manifested by nosebleeds in or after service, the Veteran did not meet the criteria for service connection.  Accordingly, the RO denied the Veteran's claim of service connection and, as noted above, that decision became final.

Relevant records and reports added to the record since the RO's May 1996 decision, consists of records reflecting his treatment at the Elmhurst Clinic in September 2007; the report of his August 2009 VA examination; and the transcript of his April 2011 hearing before the undersigned Veterans Law Judge.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it shows that the Veteran's currently epistaxis was first manifested in service.  In this regard, the recent VA examiner found it at least as likely as not that the Veteran's nosebleeds were related to those in service.  Not only does such evidence fill the deficits in the evidence which existed at the time of the RO's decision in May 1996, it tends to substantiate the Veteran's underlying claim.  There is no competent evidence on file to the contrary; and, therefore, the Board finds that the Veteran meets the criteria for service connection.  Accordingly, service connection for epistaxis is warranted, and to that extent, the appeal is allowed.


ORDER

New and material evidence not having been presented, the application to reopen a claim of entitlement to service connection for the residuals of a perforated eardrum with a hearing loss disability is denied.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for epistaxis is granted.

Entitlement to service connection for epistaxis is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


